Citation Nr: 1540238	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to 38 U.S.C.A. Chapter 33 (West 2014), Post 9/11 GI Bill educational benefits in excess of 70 percent. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served in the United States Marine Corps Reserves and was on active duty from November 2008 to December 2009, and from March 2013 to November 2013.  Service in the Persian Gulf is evidenced in the record.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2014 administrative decision of the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in St. Louis, Missouri, which granted the appellant educational benefits of 70 percent of the maximum amount payable under 38 U.S.C.A. Chapter 33.  The appellant has disagreed with the percentage awarded and perfected an appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Veteran submitted an application for 38 U.S.C.A. Chapter 38 U.S.C.A. Chapter 33 educational benefits known as Post 9/11 GI Bill benefits.  In a February 2014 administrative decision, the RO granted 70 percent of the maximum amount payable under the act.  The Veteran disagreed, contending that the time he spent in Marine Officer Candidate School (OCS) training and subsequent Marine Corps training at The Basic School (TBS) should be considered active duty time for purposes of the act and entitle him to a higher rate of benefits  under 38 C.F.R. § 21.9640 (2014) 

It is unclear from those documents whether all of the Veteran's schools, reserve duties, and training were included in the DD 214, reporting the Veteran's active service time.  Further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Personnel Management Support Branch (MMSB) of the United States Marine Corps and request from Headquarters Marine Corps (HQMC) a copy of the Veteran's Official Personnel File, to include all of the appellant's DD 214s.  Of particular interest is whether the appellant's various schools and training times have been included on the calculation of active duty time.  All information obtained from the Marine Corps should be included in the claims folder for review.  

2.  The AOJ should then undertake an audit of the Veteran's active duty service time, from the date he entered onto active duty (not to include time he was in the Delayed Entry Program) to the present.  The audit should be inserted into the claims file and provided to the Veteran.  

3.  Then the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

